Title: From Alexander Hamilton to Richard Harison, 18 March 1791
From: Hamilton, Alexander
To: Harison, Richard


Treasury DepartmentMarch 18. 1791
Sir,
The President of the United States having under consideration the petition of Samuel Dodge, an inspector of the Customs in the District of New York, I have to request that you will consent, on the part of the United States, to the suspension of the judgment in the case of the petitioner, ’till you shall be further advised.
I am, sir,   Your Obedt. Servant
A Hamilton
Richard Harrison Esqr.Attorney of the U States,for the District of New York,New York
